Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Notice of Allowance mailed on November 17, 2021, the applicant has submitted an amendment under rule 312 filed on January 20, 2022, amending claims 1, 7, and 13. The amendment has been entered and made of record. 
Reasons for Allowance
Claims 1-4, 6-11, 13-18, and 20-23 are allowed. The claims will be renumbered as 1-20.
The following is a revised examiner’s statement of reasons for allowance: the closest prior art of Maruyama in combination with Jones and Latimer, et al. do not disclose or fairly suggest
adjusting one or more of a velocity or a position associated with a task to be performed by an
effecter of the robotic device based on determining one or both of the first difference or the
second difference, the task being associated with the keyframe image: and performing, via the
effecter of the robotic device, the task based on adjusting one or both of the velocity or the
position. It is for these reasons and in combination with all of the other elements of the claims that claims 1-4, 6-11, 13-18, and 20-23 are allowable over Maruyama, Jones and
Latimer, et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665